HENRIOD, Chief Justice:
Appeal from a judgment in favor of Canyon, lessor and defendant, in a damage suit brought by Herring, Lessee, for failure of the lessor to comply with the terms of a lease having to do with a used car lot facility. Affirmed with costs to Canyon.
The gravamen of this case is property primarily to be employed in selling used cars. The lessee wanted to sublet a garage area for a body repair and paint shop. He was not allowed to rent the area unless substantial repairs were made to satisfy the city fire ordinances. Herring thereupon demanded that Canyon make the repairs. The latter refused, and Herring returned the keys and left, to file this damage suit based on alleged breach of contract, assigning impossibility as a reason therefor, and citing Sine v. Rudy1 as authority.
The main purpose of the lease being to sell used cars, and not to operate a body repair and paint shop, the Sine case is not *626dispositive or pertinent, nor are the well known Coronation cases familiar to students and practitioners.
ELLETT, CROCKETT, TUCKETT and MAUGHAN, TL, concur.

. 27 Utah 2d 67, 493 P.2d 299 (1972).